EXHIBIT 99.1 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. IN COST CUTTING MEASURE WILL CLOSE MANUFACTURING PLANT IN FRANCE Costa Mesa, Calif.–May 19, 2009–Ceradyne, Inc. (Nasdaq: CRDN) announced today that, in accordance with the French legal process, its ESK Ceramics France subsidiary (“ESK France”) is presenting to the local employees’ representatives a plan for closing its manufacturing plant in Bazet, France, effective later this year. As a result, it is anticipated that ESK France will reduce its workforce by approximately 95 employees, primarily composed of manufacturing, production and additional support staff at the plant. This action is being implemented as a cost-cutting measure to elminate losses that were incurred at this facility due to the recent severe economic contraction and is consistent with Ceradyne’s ongoing objective to lower the costs of its manufacturing operations. This manufacturing facility is an 88,000 square foot building owned by ESK France that has been used to support the production of various industrial ceramic products. Production of these products will be transferred to its German subsidiary, ESK Ceramics GmbH & Co. KG (“ESK Ceramics”) in Kempten, Germany. Affected employees will be eligible for a severance package that includes severance pay, continuation of benefits and outplacement services. Pre-tax charges relating to this corporate restructuring will also include various other costs to close the plant. The total pre-tax charges are estimated to be in the range of approximately $11.0 to $13.0 million, including non-cash pre-tax charges of approximately $2.2 million relating primarily to assets that will be written off or disposed of in connection with the closure of the facility. The majority of these pre-tax charges will be accrued during the second quarter of 2009.
